Opinion issued August 19, 2014.




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00905-CV
                          ———————————
                   ANTHONIA U. NWANKWO, Appellant
                                       V.
                       SUNNY NWANKWO, Appellee



                   On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Case No. 2002-41161



                         MEMORANDUM OPINION

      Appellant, Anthonia U. Nwankwo, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                            2